Exhibit32.1 CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 I, John J. Quicke, certify to the best of my knowledge based upon a review of the Quarterly Report on Form10-Q of ADPT Corporation for the quarter ended April 1, 2011 (the "Form10-Q"), that the Form10-Q fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that information contained in the Form10-Q fairly presents, in all material respects, the financial condition and results of operations of ADPT Corporation for the quarterly periods covered by the Form10-Q. By: /s/ JOHN J. QUICKE Date: August 9, 2011 John J. Quicke Interim Chief Executive Officer I, Mark A. Zorko, certify to the best of my knowledge based upon a review of the Form10-Q, that the Form10-Q fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that information contained in the Form10-Q fairly presents, in all material respects, the financial condition and results of operations of ADPT Corporation for the periods covered by the Form10-Q. By: /s/ MARK A. ZORKO Date: August 9, 2011 Mark A. Zorko Chief Financial Officer
